Decided that an exception to a master’s report as to the manner of computing interest, instead of merely stating that the master has not adopted the usual or legal mode, should indicate in what manner the interest should be computed -t eo that if tho *39exception is allowed the master will know in what manner to correct his report.
Decree of the vice chancellor modified by allowing 1st exception in part only, the 4th and 5th, and disallowing the 2d, 3d, 6th and 7th. Neither party to have costs as against the other on the appeal.